NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 16-50120

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-00215-BEN

   v.
                                                 MEMORANDUM*
 ALEJANDRO OROZCO-MADRIGAL,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:       SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

        Alejandro Orozco-Madrigal appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Orozco-Madrigal contends that his prior conviction for assault with a

semiautomatic firearm under California Penal Code § 245(b) is not a “crime of

violence” for purposes of U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2014). This argument is

foreclosed. See United States v. Grajeda, 581 F.3d 1186, 1197 (9th Cir. 2009)

(violation of section 245 “is categorically a crime of violence” under § 2L1.2).

Contrary to Orozco-Madrigal’s contention, our decision in Grajeda is not “clearly

irreconcilable” with either Descamps v. United States, 133 S. Ct. 2276 (2013), or

Almanza-Arenas v. Lynch, 815 F.3d 469 (9th Cir. 2016) (en banc). See Miller v.

Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc).

      AFFIRMED.




                                         2                                    16-50120